                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

URSULA COLLIER                                                                 PLAINTIFF

v.                                                 CIVIL ACTION NO. 1:20-cv-63-TBM-JCG

HEAD MERCANTILE CO. INC.,
an Ohio corporation                                                          DEFENDANT


                 FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

       In accordance with the Court’s Order entered herewith granting Defendant’s Motion [43]

to Dismiss and dismissing Plaintiff’s claims,

       IT IS ORDERED AND ADJUDGED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE. This case is CLOSED.

       THIS, the 15th day of July, 2021.


                                                __________________________________
                                                TAYLOR B. McNEEL
                                                UNITED STATES DISTRICT JUDGE
